       Case 2:20-cv-00601-GJF-CG Document 21 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

       Plaintiff,

v.                                                                CV No. 20-601 GJF/CG

ALBERT SENA, et al.,

       Defendants.

                       ORDER SETTING EXPEDITED BRIEFING

       THIS MATTER is before the Court on Defendant John Doe 1 and Defendant

Officer Santino’s Special Entry of Appearance and Motion to Quash Summons (the

“Motion”), (Doc. 18), filed October 13, 2020. Plaintiff may file a response to the Motion

no later than Wednesday, October 21, 2020. Defendant John Doe 1 and Defendant

Officer Santino may file a reply in support of their Motion no later than Monday,

October 26, 2020.

       IT IS SO ORDERED.


                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
